Downer, J.
We are asked to set aside the verdict of the jury as against evidence, because the testimony conclusively shows that that portion of the railroad between the highway or switch and the bridge was a part of the depot grounds. A depot is a place where passengers get on and off the cars, and where goods are loaded and unloaded ; and all grounds necessary or convenient and actually used for these purposes are included in depot grounds. Perhaps, also, as the engine is freequently supplied with wood and water at such places, so much ground as is necessary and used for those purposes, where wood and water are taken at a depot, should be included in depot grounds. Harvey Allen testified that “ the track from the highway to the bridge is not used for station purposes, but only for the ordinary purposes of a railroad.” He also testified that an ordinary train must run to the bridge in order to switch up and back on to the side track, which is conceded to be on the depot grounds; and, in this particular, all the other witnesses who testify on that subject agree with him. This part of the road then is and must be continually used in connection *80with the side track. We are rather inclined to the opinion that the weight of evidence is in favor of that part of the railroad between the switch and bridge being a part of the depot grounds. But we cannot say there was no testimony to support the verdict; and as the question was fairly submitted to the jury, we cannot set aside their verdict for want of evidence to sustain it.
2. The circuit court erred in admitting the deed conveying lands for station grounds. It was clearly irrelevant. It was not material to know how much or how little land the company purchased for depot grounds; but the jury were to find whether the railroad, at the point where the mule was killed, was used for such purposes. But judgments will not be reversed for the admission of irrelevant testimony, unless there is good reason to apprehend that such evidence had an improper influence upon the jury. See Ellis v. Short, 21 Pick., 142, and authorities there cited. As already intimated, we. think the verdict against the weight of evidence; and we think it very probable that the deed tended to divert the attention of the jury from the real question before them, and to limit, in their opinion, the depot grounds to the land bought for that purpose only.
. By the Court. — The judgment of the circuit court is reversed, and a new trial awarded.